DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 June 2021.
Applicant’s election without traverse of the invention of group I in the reply filed on 28 June 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guedes et al. (US 2017/0021391).
With respect to claim 1m Guedes et al. discloses an ultrasound transducer (Figs 3-5), comprising: a multi-layered membrane (Fig 2) comprising a plurality of slits (items 103, outer slits) extending through the membrane (Figs 2 and 5), thereby forming a plurality of sections of the membrane at least partially separated by the slits (Figs 3-5); wherein each slit extends from a perimeter of the membrane to a respective end 
With respect to claim 2m Guedes et al. discloses the ultrasound transducer of claim 1, wherein the plurality of slits extend through the membrane along a direction at least substantially perpendicular to the membrane (Figs 2 and 5).
With respect to claim 3, Guedes et al. discloses the ultrasound transducer of claim 1, wherein each slit extends radially from the perimeter of the membrane to the respective end position at the predetermined distance away from the center of the membrane (Figs 3-5).
With respect to claim 4, Guedes et al. discloses the ultrasound transducer of claim 1, wherein each slit extends along a radius of the membrane from the perimeter of the membrane to the respective end position (Figs 3-5).
With respect to claim 5, Guedes et al. discloses the ultrasound transducer of claim 1, wherein a tangent at the end portion of each slit is through the center of the membrane (Figs 3-5, wherein the tangent of the straight-line slits extend through the center of the membrane).
With respect to claim 6, Guedes et al. discloses the ultrasound transducer of claim 1, wherein the center of the membrane is a center of gravity of the membrane (Figs 3-5, wherein the membrane is symmetrical such that the center of gravity is inherently at the center of the membrane).
With respect to claim 7, Guedes et al. discloses the ultrasound transducer of claim 1, wherein the multi-layered membrane is a disc-shaped membrane (Figs 3-5).
With respect to claim 8, Guedes et al. discloses the ultrasound transducer of claim 1, wherein the multi-layered membrane is clamped around at least a portion of the perimeter (Paragraph 9).
With respect to claim 9, Guedes et al. discloses the ultrasound transducer of claim 1, wherein each slit is one of a rectangular shaped slit or a spiral shaped slit (Figs 3-5).
With respect to claim 10, Guedes et al. discloses the ultrasound transducer of claim 1, wherein each slit has a width in a range of 0.1% - 15% of a radius of the multi-layered membrane (Figs 3-5, Paragraph 25).
With respect to claim 11, Guedes et al. discloses the ultrasound transducer of claim 1, wherein a length of each slit is in a range of 10% - 90% of a radius of the multi layered membrane (Figs 3-5, Paragraph 25).
With respect to claim 12, Guedes et al. discloses the ultrasound transducer of claim 1, wherein the multi-layered membrane comprises a substrate (item 100), a first electrode layer (item 106) arranged on the substrate (Fig 2), a piezoelectric layer (item 102) arranged on the first electrode layer (Fig 2), and a second electrode layer (item 104) arranged on the piezoelectric layer (Fig 2).
With respect to claim 13, Guedes et al. discloses the ultrasound transducer of claim 12, wherein the multi-layered membrane is patterned such that a diameter of the substrate is larger than a diameter of the first electrode layer, the diameter of the first electrode layer is larger than a diameter of the piezoelectric layer (Fig 2), and the 
With respect to claim 16, Guedes et al. discloses the ultrasound transducer of claim 1, wherein one or more layers of the multi--layered membrane are configured to have various thicknesses and diameters, thereby providing various resonant frequencies of the multi-layered membrane. This is merely a statement of the well-known, inherent relationship between the dimensions of a transducer and resonant frequency. This language does not further limit the structural features of the ultrasound transducer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Guedes et al. in view of Kaltenbacher et al. (US 2012/0053393).
With respect to claim 14, Guedes et al. discloses the ultrasound transducer of claim 1.
Guedes et al. does not disclose that the multi-layered membrane comprises: a first electrode layer, a second electrode layer, a third electrode layer, a first piezoelectric layer arranged between the first electrode layer and the second electrode layer, and a second piezoelectric layer arranged between the second electrode layer and the third 
Kaltenbacher et al. teaches a piezoelectric sound transducer (Fig 5) in which the multi-layered membrane comprises: a first electrode layer, a second electrode layer, a third electrode layer (items 3 and 4, wherein the plurality of electrodes include first, second, third, and more electrodes), a first piezoelectric layer (item 2a) arranged between the first electrode layer and the second electrode layer (Fig 5), and a second piezoelectric layer (item 2b) arranged between the second electrode layer and the third electrode layer (Fig 5), wherein the second electrode layer is arranged between the first piezoelectric layer and the second piezoelectric layer (Fig 5).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the multiple layers of piezoelectric material of Kaltenbacher et al. with the ultrasound transducer of Guedes et al. for the benefit of providing increased output by including additional piezoelectric elements (Paragraph 79 of Kaltenbacher et al.).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest “wherein at least one of the first electrode layer and the third electrode layer comprises an inner circle portion and an outer ring portion separated by a gap” in combination with the remaining elements of claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837